The plaintiff shall have a new trial against the defendant automobile dealer corporation. The trial judge directed a verdict for the corporation although its “dealer plates” were affixed to a motor vehicle which the jury found was negligently operated and caused the plaintiff’s injuries. The judge correctly ruled that G. L. c. 231, § 85A, created a prima facie case of control by the corporation over the operation of the vehicle only if the corporation owned the vehicle. G. L. c. 90, § 5. However, he erred in directing a verdict for the corporation. Although there was evidence which tended to show that the corporation had sold the vehicle before the accident, none of the evidence was binding on the plaintiff, and thus the issue of ownership (and control) was for the jury to decide.

Judgment reversed.